J-A26030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

FRED AVERY, JR.


                         Appellant                   No. 1192 EDA 2020


                 Appeal from the PCRA Order March 6, 2020
            In the Court of Common Pleas of Philadelphia County
             Criminal Division at No.: CP-51-CR-0002607-2015


BEFORE: BOWES, J., STABILE, J., and McCAFFERY, J.

MEMORANDUM BY STABILE, J.:                           FILED APRIL 11, 2022

      Appellant, Fred Avery, Jr., appeals pro se from the March 6, 2020 order

entered in the Court of Common Pleas of Philadelphia County dismissing his

petition for collateral relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Upon review, we affirm.

      The PCRA court summarized the factual and procedural history of the

case as follows.

      The underlying charges stem from Appellant’s vicious stabbing of
      three Philadelphia Correctional Officers with his previously hidden
      six[-]inch sharpened timing bolt while in county custody on
      November 17, 2014. Just prior to the attack, Appellant, then an
      inmate at [the] Philadelphia Correctional Center, (“PICC”), had a
      verbal and physical altercation with his then-cellmate, Brad Root.
      Duly assigned Correctional Officer Richard Hull observed Appellant
      “slapping” Root on the common area day room table and
      approached the men to break up that fight. Officer Hull told
      Appellant to go back to his cell. Although he refused at first, he
J-A26030-21


     eventually complied. On the way to his cell, Appellant repeatedly
     threatened Officer Hull, telling him “I’m going to kill you when I
     come out.” After Officer Hull placed him back in his cell, he had
     informed Appellant that he would need to pack his belongings
     because he was being sent to a disciplinary unit for making
     terroristic threats and engaging in a fight with his cellmate.
     Officer Hull then contacted Sergeant Truehart, his supervisor, to
     aid with transferring Appellant to the aggregate unit.

     When Officer Hull returned to Appellant’s cell with Sergeant
     Truehart, he told Appellant to back away from the door. As the
     officers unlock[ed] the cell door, Appellant physically charged
     them. Sergeant Truehart deployed his pepper spray, which only
     infuriated Appellant. As the two officers attempted to restrain
     him, Appellant grabbed a homemade deadly weapon that had
     been hidden behind . . . his cell toilet. This particular weapon was
     made out of a six-inch timing bolt or screw and was referred to as
     a “banger or whack” in prison. Appellant then used this weapon
     to repeatedly puncture Officer Hull in the head and back area and
     Sergeant Truehart in the eye. Emergency response was called,
     and a third correctional officer arrived, Officer Bruce Sowell. As
     Officer Sowell attempted to assist, he observed the weapon in
     Appellant’s hand and the blood splattered on the officers.
     Appellant also stabbed Officer Sowell twice in his hand during the
     struggle to restrain him.

     As a result, all three victim correctional officers were transported
     to the Aria Hospital Torresdale Division for treatment of multiple
     significant injuries. Officer Richard Hull received 4-5 inch deep
     puncture wounds to his neck and back, which after being treated
     in the hospital, caused him to miss work for over a year.
     Additionally, he was diagnosed with Post-[T]raumatic Stress
     Disorder (“PTSD”) and Depression as a result of the attack.
     Sergeant Truehart received a puncture wound on the top of his
     left eye, had to get four stiches, and lost motility in his eye. He
     was also out of work for a year and now suffers from PTSD. Officer
     Sowell received two puncture wounds to his left hand that needed
     sutures to repair.

     Appellant was formally arraigned on April 6, 2015.       Mythri
     Jayaraman, Esquire from the Mental Health Unit of the Defender
     Association of Philadelphia was assigned as his counsel and his
     case was listed for pre-trial conferences before the Honorable
     Robert P. Coleman Judge of the First Judicial District Court of

                                    -2-
J-A26030-21


     Common Pleas. Defense raised the issue [of] Appellant’s mental
     competence to stand trial due to Appellant’s uncooperative
     behavior and requested he receive a mental health evaluation.
     After the evaluation, on June 3, 2015, Appellant was found to be
     competent.

     Subsequently, on August 27, 2015, the Honorable Sheila Woods-
     Skipper Judge of the First Judicial District Court of Common Pleas
     found Appellant to be incompetent and entered an Order
     committing [Appellant] under the Mental Health Procedures Act
     for further treatment.      On October 29, 2015, after further
     evaluation the Honorable Jeffrey P. Minehart Judge of the First
     Judicial District Court of Common Pleas found [Appellant] to be
     competent, but in need of continued treatment. [Appellant] was
     subsequently committed to the Detention Center Forensic Unit for
     sixty (60) days of treatment.

     The case was subsequently reassigned to the Honorable Anne
     Marie B. Coyle Judge of the First Judicial District Court of Common
     Pleas . . . for scheduling conference on December 2, 2015.
     Appellant was deemed competent on April 29, 2016 after review
     of all updated mental health evaluations. All parties and counsel
     acknowledged Appellant’s competence to stand trial.                On
     November 8, 2016, following execution of verbal and written
     colloquies, Appellant waived his right to a trial by a jury, and opted
     for a bench trial before the Honorable Anne Marie Coyle,
     hereinafter referred to as [the trial court], which took place
     immediately following the waiver of jury. Assistant Defender Paul
     Downing, Esquire of the Mental Health Unit of the Defender
     Association of Philadelphia was assigned as Appellant’s trial
     counsel. Assistant District Attorney Michael Luongo, Esquire was
     assigned to represent the Commonwealth of Pennsylvania . . . at
     trial.

     After hearing testimony from both sides, [the trial court] found
     Appellant guilty of all charges: [(1) aggravated assault, (2)
     possession of an instrument of crime, (3) simple assault, (4)
     recklessly endangering another person, (5) aggravated assault,
     (6) possession of an instrument of crime, (7) simple assault, (8)
     recklessly endangering another person, (9) criminal attempt –
     murder, (10) terroristic threats with intent to terrorize another,
     (11) aggravated assault, (12) possession of an instrument of
     crime, (13) introduce weapon may be used to escape, (14) simple


                                     -3-
J-A26030-21


     assault, (15) recklessly endangering another person, and (16)
     criminal attempt – murder].

     Following entry of guilty verdicts, [the trial court] directed
     completion of Presentence Evaluations and Mental Health
     Evaluations by the First Judicial District Probation and Parole
     Department. Appellant’s sentencing hearing took place on March
     29, 2017. After review of all completed presentence reports and
     consideration of all relevant data submitted concerning Appellant
     at a full and fair hearing, [the trial court imposed an aggregate
     sentence of imprisonment of 27.5 years to 55 years], followed by
     fifteen (15) years of state supervised reporting probation.
     Additionally, Appellant was ordered to be administratively
     segregated while in custody while awaiting transition and to
     facilitate dual diagnosis treatment to address . . . both his mental
     health and drug alcohol addictions. Rehabilitative conditions were
     imposed.

     Appellant’s trial counsel filed a Motion for Reconsideration of
     Sentence the same day that [Appellant] was sentenced. A
     motions hearing took place on April 6, 2017, wherein [the trial
     court] vacated the original sentence and imposed a sentence that
     in effect reduced the aggregate period of confinement. [The
     modification involved only the aggravated assault conviction
     involving Correctional Officer Sowell in light of the mildness of the
     injury sustained by Officer Sowell compared to the other two
     officers]. Appellant’s aggregate sentence was altered to reflect a
     minimum period of confinement of twenty-five (25) years state
     incarceration to a maximum period of confinement of fifty-five
     (55) years, followed by fifteen (15) years of state supervised and
     conditioned probation.

     On November 13, 2017, a counseled appeal was filed on behalf of
     Appellant . . .[, which our Court discontinued on July 27, 2018,
     upon Appellant’s filing of a praecipe for discontinuance].

     On May 3, 2019, Appellant filed a [pro se PCRA petition, in which
     he raised several errors. See infra note 2].

     On June 5, 2019, Jennifer Tobin, Esquire[,] was appointed as
     Appellant’s PCRA counsel.      On January 23, 2020, after full
     investigation and conferences with her client, Attorney Jennifer
     Tobin filed and forwarded to Appellant a “Finley” letter identifying
     and explaining her legal opinion that no merit to the PCRA claims

                                     -4-
J-A26030-21


      as raised had existed. This correspondence also included Attorney
      Tobin’s filed Motion to Withdraw as appellate counsel. Upon
      notification by counsel of the filing, [the PCRA court] filed and
      forwarded to Appellant written notification of [the PCRA court]’s
      intention to formally dismiss all requests for relief pursuant to
      Pa.[R.Crim. 907].

      Thereafter, on February 19, 2020, Appellant filed a [pro se
      response to the PCRA Court’s Rule 907 Notice]. On March 6, 2020,
      the PCRA Court filed an Order dismissing Appellant’s PCRA petition
      and granting counsel’s motion to withdraw. On May 18, 2020,
      Appellant filed a pro se Notice of Appeal to the Superior Court of
      Pennsylvania.

PCRA Court Opinion, 7/23/20, at 1-8 (footnote and citations to the record

omitted).

      We first must address the timeliness of the instant appeal. A review of

the record reveals that it should have been filed within 30 days of the March

6, 2020 order. The trial court docket, however, shows that it was filed on May

18, 2020. Pursuant to the Supreme Court’s April 28, 2020 order entered in

response to the COVID-19 pandemic, legal papers which were required to be

filed between March 19, 2020, and May 8, 2020, generally shall be deemed to

have been filed timely if they are filed by May 11, 2020. See In Re: General

Statewide Judicial Emergency, Nos. 531 and 532 Judicial Administrative

Docket, at 5 (Pa. filed April 28, 2020). Thus, the instant appeal, which was

filed on May 18, 2020, is facially untimely.

      It appears, however, that the notice of appeal, dated April 3, 2020, but

postmarked April 7, 2020, was received by the Office of Judicial Records –

Appeals/Post Trial in Philadelphia on May 18, 2020, whereas a copy of the


                                     -5-
J-A26030-21


same notice mailed apparently on the same date was received by the PCRA

Judge in Philadelphia (same zip code as the Office of Judicial Records) on May

8, 2020. There is no explanation why one envelope arrived on May 8, 2020

(within the deadline set by the Supreme Court) and the other one arrived on

May 18, 2020 (outside the deadline set by the Supreme Court), despite the

fact the envelopes were mailed (apparently) on the same day and sent to

addresses located within the same zip code.

      In addition to the administrative breakdown described above and other

issues regarding the trial court’s compliance with Pa.R.Crim.P. 114(C)(2)(c)

and Pa.R.Crim.P. 907(4), we also observe that the notice of appeal, which, as

noted, is dated April 3, 2020 (and presumably delivered to the prison

authorities around the same time), and postmarked April 7, 2020, was timely

filed under both the prisoner mailbox rule and the April 28, 2020 Order of our

Supreme Court.       Furthermore, considering the Commonwealth does not

challenge the timeliness of this appeal, we find the instant appeal timely

without need for remand. See Commonwealth v. Cooper, 710 A.2d 76, 79

(Pa. Super. 1998).

      On appeal, Appellant raises the following issues for our review:

      1) Whether the PCRA court committed an error in law by
         determining that Appellant’s PCRA petition was untimely?

      2) Whether trial counsel rendered ineffective assistance by failing
         to present a mental health expert at trial or at sentencing to
         show that Appellant was free from criminal liability in this
         matter?



                                     -6-
J-A26030-21


      3) Whether the court below abused its discretion by denying PCRA
         counsel’s motion for appointment of a (mental health) Expert
         Witness thereby denying Appellant the opportunity to prove his
         claim?

Appellant’s Brief at 3 (verbatim).

      “[A]n appellate court reviews the PCRA court’s findings of fact to

determine whether they are supported by the record, and reviews its

conclusions of law to determine whether they are free from legal error.”

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted).

      In his first claim, Appellant argues that the PCRA court erred in

concluding that his PCRA petition was untimely. The claim has no merit as

timeliness was not the basis for the court’s decision.           While the order

dismissing the petition states that the petition was untimely, a review of the

Rule 907 Notice, Appellant’s response to Rule 907 Notice, and PCRA court’s

Rule 1925 opinion dispel any ambiguity as to the actual ground of dismissal:

the PCRA court found that Appellant’s claims have no merit.           Appellant is

therefore entitled to no relief on his first claim.

      In his second claim, Appellant argues that trial counsel was ineffective

for “failing to present a mental health expert at trial or at sentencing to show

that Appellant was free from criminal liability in this matter.” Appellant’s Brief,

at 3. His latest argument, contained within the argument section of his brief,

recasts his argument that trial counsel was ineffective to show that Appellant

was free of criminal liability by pursuing a “‘lack of criminal liability defense’ .




                                       -7-
J-A26030-21


. . under the Mental Health Procedures Act”1, citing 50 P.S. §§ 7402, 7403.

Appellant’s Brief at 21.     Our review of the record additionally reveals that at

various points in the past, Appellant also has argued that counsel was

ineffective for failing to pursue a diminished capacity defense. Together, the

thrust of this claim by Appellant is that he suffered from some sort of mental

deficit at the time of the offenses and that trial counsel was ineffective for not

pursuing his mental deficit as a defense at the time of trial and sentencing.

For sake of completeness, we will address these various iterations of

Appellant’s “defenses”. Additionally, while not raised by Appellant, we briefly

will discuss the insanity defense and guilty by mentally ill verdict to place

Appellant’s arguments in context.

        In addressing ineffective assistance of counsel claims, we are guided by

the following authorities:

        [A] PCRA petitioner will be granted relief [for ineffective assistance
        of counsel] only when he proves, by a preponderance of the
        evidence, that his conviction or sentence resulted from the
        “[i]neffective assistance of counsel which, in the circumstances of
        the particular case, so undermined the truth-determining process
        that no reliable adjudication of guilt or innocence could have taken
        place.”    42 Pa.C.S. § 9543(a)(2)(ii).       “Counsel is presumed
        effective, and to rebut that presumption, the PCRA petitioner must
        demonstrate that counsel’s performance was deficient and that
        such deficiency prejudiced him.” Commonwealth v. Colavita,
        993 A.2d 874, 886 (Pa. 2010) (citing Strickland v. Washington,
        466 U.S. 668, 687 (1984)). In Pennsylvania, we have refined the
        Strickland performance and prejudice test into a three-part
        inquiry. See Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa.
        2001). Thus, to prove counsel ineffective, the petitioner must
____________________________________________


1   The Mental Health Procedures Act (“MHPA”), see 50 P.S. §§ 7101–7503.

                                           -8-
J-A26030-21


      show that: (1) his underlying claim is of arguable merit; (2)
      counsel had no reasonable basis for his action or inaction; and (3)
      the petitioner suffered actual prejudice as a result.
      Commonwealth v. Ali, 10 A.3d 282, 291 (Pa. 2010).

Spotz, 84 A.3d at 311-12 (citations modified).

      A successful insanity defense leads to an acquittal where the defendant

proves that, at the time of the offense, the defendant was under such a defect

of reason, from a disease of the mind, as to not know the nature and quality

of the defendant’s act or, if the defendant did know it, that he did not know

that what he was doing was wrong. See 18 Pa.C.S.A. § 315. Section 315 of

the Crimes Code provides that the “mental soundness of an actor engaged in

conduct charged to constitute an offense shall only be a defense” when the

defendant was legally insane.       See 18 Pa.C.S.A. § 315(a); see also

Commonwealth v. Walzack, 360 A.2d 914, 916 (Pa. 1976) (“[T]oday’s

decision in no way affects the vitality of the M’Naghten test as the sole

standard in this Commonwealth for determining criminal responsibility where

the actor alleges mental illness or defect) (footnoted omitted, emphasis

added).    Additionally, we note that personality disorders, alone, are

insufficient to raise an insanity defense. See Commonwealth v. Banks, 521

A.2d 1 (Pa. 1987): “Certainly neither social maladjustment, nor lack of self-

control, nor impulsiveness, nor psycho-neurosis, nor emotional instability, nor

chronic malaria, nor all of such conditions combined, constitute insanity within

the criminal conception of that term.” Id. at 15 (quoting Commonwealth v.

Neill, 67 A.2d 276, 280 (Pa. 1949)).

                                     -9-
J-A26030-21


      Here, there is nothing in the record, nor does Appellant argue otherwise,

whether in his PCRA petition, on appeal, or in any other document filed thus

far, that Appellant was insane (or similar wording to that effect) at the time

he committed the offenses.      Thus, we need not discuss the legal insanity

defense further.

      Because there was no ground to pursue a legal insanity defense, trial

counsel could not have pursued a guilty but mentally ill verdict. Mentally ill is

defined as one “who as a result of mental disease or defect, lacks substantial

capacity either to appreciate the wrongfulness of his conduct or to conform

his conduct to the requirements of the law.”         18 Pa.C.S.A. § 314(c)(1).

Section 314 of the Crimes Codes, in relevant part, provides:

      A person who timely offers a defense of insanity in accordance
      with the Rules of Criminal Procedure may be found “guilty but
      mentally ill” at trial if the trier of facts finds, beyond a reasonable
      doubt, that the person is guilty of an offense, was mentally ill at
      the time of the commission of the offense and was not legally
      insane at the time of the commission of the offense.

18 Pa.C.S.A. § 314(a) (emphasis added).         That is, a verdict of guilty but

mentally ill is authorized only if the defendant offers an insanity defense and

that defense fails. See, e.g., Commonwealth v. Yasipour, 957 A.2d 734,

742 (Pa. Super. 2008); Commonwealth v. Hatfield, 579 A.2d 945 (Pa.

Super. 1990). Importantly, “a defendant found to be guilty but mentally ill is

entitled to no reduction in sentence.” Yasipour, 957 A.2d at 742 (citation

and quotation marks omitted). Thus, we likewise eliminate from Appellant’s




                                      - 10 -
J-A26030-21


arguments any suggestion that a failure to pursue a “guilty but mentally ill”

verdict may afford him collateral relief.

      Next, a defendant charged with first-degree murder who does not meet

the legal insanity defense standards, but nonetheless operated under a limited

mental capacity, may pursue a “diminished capacity” defense. “To establish

a diminished capacity defense, a defendant must prove that his cognitive

abilities of deliberation and premeditation were so compromised, by mental

defect or voluntary intoxication, that he was unable to formulate the specific

intent to kill.” Commonwealth Hutchinson, 25 A.3d 277, 312 (Pa. 2011)

(citing Commonwealth v. Rainey, 928 A.2d 215, 237 (Pa. 2007), and

Commonwealth v. Spotz, 896 A.2d 1191, 1218 (Pa. 2006)). Diminished

capacity is not a justification or excuse; it “is essentially a rule [of evidence]

that permits the admission of expert testimony to disprove an element of first-

degree murder (mens rea) and that requires the judge to comment on the

expert evidence in a way that ensures that the jury will give it neither too

much nor too little weight.” Standard Criminal Jury Instructions, 5.01B; see

also Hutchinson, 25 A.3d at 312 (“A diminished capacity defense does not

exculpate the defendant from criminal liability entirely, but instead negates

the element of specific intent” to kill and may be grounded in mental defect




                                     - 11 -
J-A26030-21


or voluntary intoxication2 (internal quotation marks and citations omitted));

United States v. Pohlot, 827 F.2d 889, 897 (3d Cir. 1987). Diminished

capacity “is an extremely limited” defense. Commonwealth v. Tharp, 101

A.3d 736, 756 (Pa. 2014). In fact, if established, the defense operates only

to negate premeditation and if successful, reduces a first-degree murder

charge to third-degree murder.                 Id.; see also Hutchinson, supra;

Commonwealth v. McCullum, 738 A.2d 1007, 1009 (Pa. 1999); Scott, 578

A.2d at 940 n.18. Additionally, “[o]ur Supreme Court has indicated that the

diminished capacity defense operates only to negate the specific intent

required for first degree murder, and it is not available for other specific intent

crimes.” Scott, supra (emphasis added) (citing Commonwealth v. Terry,

521 A.2d 398, 404 (Pa. 1987)); see also Commonwealth v. Garcia, 479

A.2d 473 (Pa. 1984); Commonwealth v. Swartz, 484 A.2d 793 (Pa. Super.

1984).3 A “diagnosis with a personality disorder does not suffice to establish

____________________________________________


2 There is no claim that Appellant’s mental capacity at the time of the offenses
was limited due to voluntary intoxication. While “[t]he factual circumstances
under which a voluntary intoxication diminished capacity defense could be
mounted are obviously different than those which would warrant a mental
deficit diminished capacity defense,” Commonwealth v. Mason, 130 A.3d
601, 630 (Pa. 2015), as noted above, the diminished capacity-mental defect
defense and the diminished capacity-voluntary intoxication defense operate
the same way, and if proven, they both result in mitigating first-degree
murder to third-degree murder. Id.; see also Hutchinson, supra.

3 Our Courts have repeatedly affirmed the same position in connection with
diminished capacity-voluntary intoxication. See, e.g., Commonwealth v.
Williams, 730 A.2d 507, 512 (Pa. Super. 1999); (voluntary intoxication is not
(Footnote Continued Next Page)


                                          - 12 -
J-A26030-21


diminished     capacity.”    Mason,      130   A.3d   at   631   (Pa.   2015)    (citing

Hutchinson, 25 A.3d at 312) (citations and footnote omitted).

       Here, Appellant was not charged with first-degree murder.                In fact,

Appellant was charged with attempted murder. Accordingly, the diminished

capacity defense was not available to him.4 Trial counsel therefore could not

be deemed to be ineffective for not pursuing a diminished capacity defense.

       Even if a diminished capacity defense was available to Appellant,

evidence of a specific intent to kill may disprove a defense of diminished

capacity.    See Commonwealth v. Legg, 711 A.2d 430, 435 (Pa. 1998).

Here, as recounted by the PCRA court, see PCRA Court Opinion, 7/23/20, at

15-16, evidence about specific intent was so overwhelming that we likewise

cannot conclude that counsel’s failure to raise a diminished capacity defense

resulted in ineffective assistance of trial counsel.

       While Appellant also argues that Section 7404(b) of the MHPA provides

a defense separate from other defenses based on a person’s mental capacity

at the time of the crimes, Appellant provides only conclusory statements



____________________________________________


a defense to attempted murder). This position remains unchanged even after
Commonwealth v. Fisher, 80 A.3d 1186 (Pa. 2013) (conspiracy to commit
third-degree murder is a cognizable offense). See, e.g., Commonwealth v.
Squillaciotti, No. 1239 EDA 2013, 2014 WL 10917019, at *3, n.2 (Pa. Super.
2014), appeal denied Commonwealth v. Squillaciotti, 105 A.3d 737 (Pa.
2014) (voluntary intoxication is unavailable in conspiracy or attempt cases).

4Appellant readily acknowledges the inapplicability of the diminished capacity
defense here. Appellant’s Brief at 23.

                                          - 13 -
J-A26030-21


devoid of any support in the law. See Appellant’s Brief at 23-24. In fact, at

a Section 7403 hearing, consideration and determination of whether Appellant

was criminally responsible “shall [be done] in accordance with the rules

governing the consideration and determination of the same issue at criminal

trial.”     50 P.S. § 7404(a); see also Scott, 578 A.2d at 937-38.                 Thus,

defenses to criminal responsibility are the same whether at a Section 7403

hearing or at trial. We find no authority for Appellant’s argument that there

is a separate Section 7404 “lack of criminal responsibility” defense for use at

trial under the MHPA. To the contrary, in Scott, a case repeatedly cited by

Appellant, our Court noted:

          The Mental Health Procedures Act specifically provides that even
          if the court refuses to enter a pre-trial acquittal based on a lack of
          criminal responsibility, the defendant still “may raise the defense
          at such time as he may be tried.” See 50 Pa.Stat.Ann. § 7404(a).
          Thus, the precise issue that Scott seeks to have reviewed at this
          time—i.e., whether he was legally insane at the time he
          committed these offenses and thus should be acquitted on all
          charges—can be presented to the fact-finder at his upcoming trial.
          If the jury rejects Scott’s insanity defense, he still will be free to
          challenge that finding on a direct appeal. On the other hand, if
          the fact-finder accepts Scott’s argument and acquits him of all
          charges, it would obviate the necessity for any appeal relating to
          criminal responsibility.

Scott, 578 A.2d at 941 (internal citation omitted).

          Accordingly, we conclude that trial counsel was not ineffective for not

separately raising a MPHA Section 7404 defense of “lack of criminal

responsibility”, since this reference does not provide for any additional mental

health defenses than otherwise available at law.


                                         - 14 -
J-A26030-21


        Because Appellant’s claim that trial counsel was ineffective for not

raising as a defense Appellant’s mental deficit at the time of the crimes has

no merit, we need not address the remaining prongs of the ineffective

assistance    of   counsel     standard.       See   Spotz,   supra.   See   also

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 780 (“A petitioner

must prove all three factors . . ., or the claim fails.”) (internal citations

omitted).

        In his last claim, Appellant argues that the PCRA court abused its

discretion in denying PCRA’s counsel application for pre-approval of fees for a

psychiatric evaluation to prove “lack of criminal liability defense” under the

MHPA. Appellant’s Brief at 23 (citing Scott, supra).5            In support of his

application, Appellant argues that under Commonwealth v. Santiago, 855

A.2d 682 (Pa. 2004), the PCRA court was supposed to hold a “retrospective

hearing to establish his mental state at the time of the incident.” Id. at 24.

We disagree.

        In Santiago, a plurality of the Supreme Court held that the failure to

raise on direct appeal a claim that the appellant was incompetent at the time

of trial does not constitute a waiver of that claim for purposes of the PCRA.

Additionally, the Supreme Court identified the circumstances under which a

retrospective hearing for purposes of determining defendant’s competency at



____________________________________________


5   As we have noted above, there is no separate defense under the MHPA.

                                           - 15 -
J-A26030-21


the time of trial should be held. Appellant’s reliance on Santiago is misplaced.

In Santiago, the Supreme Court addressed competency to stand trial, not

defenses to criminal liability. See Santiago, 855 A.2d at 692-94.     Appellant

is not arguing that he had competency issues at trial. As noted, the thrust of

Appellant’s ineffectiveness claim is that Appellant suffered from mental issues

affecting his cognitive functions at the time of the offenses.         Because

Santiago deals with competency at the time of trial, and not mental health

at the time offenses were committed, reliance on Santiago is misplaced.

Therefore, Appellant is not entitled to relief on his claim that the PCRA court

erred or abused its discretion in denying his motion for pre-approval of fees

for a psychiatric evaluation in connection with his PCRA petition.6

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/11/2022



____________________________________________


6 While Appellant seems to have limited his request for funds for purposes of
a “MPHA defense,” our conclusion encompasses also the other defenses
discussed above.

                                          - 16 -